Citation Nr: 0307585	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-13 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1960 to June 1963.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which denied 
the benefit sought.  

While the veteran initially indicated on his July 1999 VA 
Form 9 that he desired a personel hearing, he subsequently 
indicated in September 1999 correspondence that he did not 
wish to attend a hearing.  He has moved to California, and 
his claims file is now in the jurisdiction of the Los Angeles 
RO.  


REMAND

There was a significant change in the law during the course 
of this appeal.  In November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified in pertinent part at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  It 
appears that the VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.

The RO has not provided the veteran with any notice of the 
provisions of the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has held that failure to do so is 
a critical procedural error.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (holding it is remandable error if the Board 
cannot identify, in its final decision, the specific 
documents which provided VCAA notice to the appellant during 
the processing of the claim).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Send the veteran notice of the 
provisions of the VCAA and implementing 
regulations, and provide all notice and 
assistance mandated therein.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
2.  Thereafter, the RO should readjudicate 
the claim.  If service connection for PTSD 
remains denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


